Opinion of the court by
The appellant was convicted of disposing of intoxicating liquors to Indians. He appeals to this court, and prays a reversal of the judgment and sentence. He has filed no briefs. If there is any error in the record it is his duty to point it out to the court. An appellate court will not search for error, and our attention has been called to none.
The judgment of the lower court is hereby affirmed, and it is ordered that it be carried into execution at the cost of the appellant.
Gillette, J., who presided in the court below, not sitting; all the other Justices concurring. *Page 605